[PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                  APR 14 2000
                                 No. 98-6273
                                                               THOMAS K. KAHN
                          ________________________                  CLERK

                          D.C. Docket No. 97-CV-1087


HARRY K. COOK,

                                                             Petitioner-Appellant,

                                      versus

RON RILEY, Warden,

                                                            Respondent-Appellee.

                          _______________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                          _______________________
                               (April 14, 2000)


Before CARNES, BARKETT and MARCUS, Circuit Judges.

CARNES, Circuit Judge:

      Section 3621(e)(2)(B) of Title 18 provides that the Bureau of Prisons

(“BOP”) may reduce by as much as one year the length of a prisoner’s sentence
for successful completion of a residential substance abuse treatment program. The

statute limits the BOP’s authority to do that to cases involving prisoners convicted

of a “nonviolent offense.” Through a regulation and program statement, the BOP

has interpreted “nonviolent offense” as used in that statute to exclude the 28 U.S.C.

§ 922(g) crime of being a felon in possession of a firearm.

      The issue in this appeal is whether the BOP’s regulation and program

statement classifying the § 922(g) crime as outside the scope of “nonviolent

offense” as that term is used in § 3621(e)(2)(B) is a permissible exercise of

administrative discretion, and if so, whether it is constitutionally permissible. For

the reasons that follow, we answer both questions in the affirmative.

                      I. PROCEDURAL BACKGROUND

      Harry K. Cook pleaded guilty to the charge of possession of a firearm by a

felon, and he was sentenced to 46 months imprisonment to be followed by 3 years

of supervised release. While serving his sentence at the Federal Prison Camp in

Talladega, Alabama, Cook completed a 500-hour “Comprehensive Drug Abuse

Treatment Program” and applied for a sentence reduction under 18 U.S.C. §

3621(e)(2)(B). The BOP refused to consider reducing his sentence, because under




                                          2
its applicable regulation and program statement, Cook’s § 922(g) conviction

rendered him ineligible for such a reduction.1

       Cook then filed a 28 U.S.C. § 2241 habeas corpus petition in district court.2

He contended that the BOP had impermissibly interpreted “nonviolent offense” to

exclude the crime of possession of a firearm by a felon. Cook also contended that

the BOP’s refusal to consider him for a sentence reduction based on his conviction

for the § 922(g) offense violated the Due Process and Equal Protection Clauses of

the United States Constitution. The district court denied his habeas petition, and

Cook appealed.3 We review de novo the district court’s denial of Cook’s habeas

petition. See Chateloin v. Singletary, 89 F.3d 749, 752 (11th Cir. 1996).

                                       II. DISCUSSION

       Section 3621(e)(2)(B) of Title 18 grants the BOP discretion to reduce by up

to one year the sentence of a prisoner who successfully completes a substance

abuse treatment program, but makes that reduction available only to “a prisoner



   1
    Cook previously had been convicted of wire and mail fraud, but that previous conviction had
no bearing on his eligibility for the § 3621(e)(2)(B) sentence reduction.
   2
    In the habeas petition, J.L. Sivley, the warden of the federal correctional facility in which Cook
was incarcerated, was named as respondent. Mr. Sivley is now deceased. The current warden, Ron
Riley, has been substituted as respondent in this action.
   3
    At oral argument, counsel indicated that Cook is presently in custody at the Federal Medical
Center in Rochester, Minnesota.

                                                  3
convicted of a nonviolent offense.” Because the statute does not define

“nonviolent offense,” it fell to the BOP to define that term in keeping with the

statutory purposes.

         The BOP’s first step was Regulation 550.58, see 28 C.F.R. § 550.58 (1995),

the applicable version of which was adopted in 1995.4 That regulation defines

“nonviolent offense” as the converse of “crime of violence,” as that term is defined

in 18 U.S.C. § 924(c)(3).5 See id. In other words, the regulation says that

   4
       The relevant part of that regulation read as follows:

                 An inmate who completes a residential drug abuse treatment program during his or
                 her current commitment may be eligible for early release by a
                 period not to exceed 12 months ... unless the inmate’s current offense is
                 determined to be a crime of violence as defined in 18 U.S.C. [§] 924(c)(3),
                 or unless the inmate has a prior federal and/or state conviction for homicide,
                 forcible rape, robbery, or aggravated assault.

28 C.F.R. § 550.58 (1995). Although the regulation was amended in 1997, that amendment is
inapplicable to this case. See n.6, infra.
   5
       Section 924(c)(3) defines a “crime of violence” as an offense that is a felony and:

         (A) has as an element the use, attempted use, or threatened use of physical force against the
         person or property of another, or

         (B) that by its nature, involves a substantial risk that physical force against
         the person or property of another may be used in the course of committing the
         offense.

Id. § 924(c)(3). Section 924(c)(3) defines “crime of violence” for purposes of § 924(c)(1), which
establishes mandatory minimum sentences for:

         “any person who, during and in relation to any crime of violence or drug trafficking crime
         ... for which the person may be prosecuted in a court of the United States, uses or carries a
         firearm, or who, in furtherance of any such crime, possesses a firearm.”

                                                   4
whatever is not a “crime of violence” as that term is defined in § 924(c)(3) is a

“nonviolent offense” under § 3621(e)(2)(B).

       To insure that it would uniformly apply its regulation interpreting

“nonviolent offense,” as that term is used in § 3621(e)(2)(B), the BOP formalized

an interpretation of the regulation itself in a program statement. See Parsons v.

Pitzer, 149 F.3d 734, 737 (7th Cir. 1998). In contrast to a substantive rule

promulgated by an agency, a BOP program statement is “an interpretative

statement of position circulated within [the] agency that serves to provide

administrative guidance in applying a then existing published rule.” Pelissero v.

Thompson, 170 F.3d 442, 447 (4th Cir. 1999). In July 1995, the BOP issued

Program Statement 5162.02 (“P.S. 5162.02"), which contained a comprehensive

list of offenses that the BOP considered to be “crime[s] of violence” under

Regulation 550.58 (1995).6 See BOP Program Statement 5162.02 (July 24, 1995).


18 U.S.C. § 924(c)(1) (emphasis added).
   6
     P.S. 5162.02 was amended in April 1996, see BOP Change Notice-01 (April 23, 1996), but the
amendments do not affect the present case. Also, in October 1997, the BOP amended Regulation
550.58, removing the reference to § 924(c)(3). See 28 C.F.R. § 550.58 (1998). The amended
Regulation 550.58 incorporates the view of P.S. 5162.02(7) and specifically excludes from
consideration for a § 3621(e)(2)(B) sentence reduction any prisoner “whose current offense is a
felony ... [that] involved the ... possession ... of a firearm or other dangerous weapon ... .” Id. §
550.58. The amended regulation was intended to apply to prisoners entering substance abuse
treatment programs after October 9, 1997. See Pelissero, 170 F.3d at 445 (citations omitted). It is
unclear from the record when Cook entered the drug treatment program, but he completed it in
December 1996, well before October 9, 1997. Therefore, the 1995 versions of Regulation 550.58
and P.S. 5162.02(7) apply to Cook, and the amended regulation is not at issue in this case.

                                                 5
In other words, the BOP interpreted (in the program statement) its own

interpretation (in the regulation) of the statute. One offense listed in Section 7 of

P.S. 5162.02 as a “crime of violence” per se is 18 U.S.C. § 922(g) – possession of

a firearm by a felon. See id. 5162.02(7) (section titled “Criminal Offenses That

Are Crimes Of Violence In All Cases”).

      A. Validity of the BOP’s Interpretation of “Nonviolent Offense”

      Cook contends that classifying a § 922(g) offense as a “crime of violence” –

which prevents that offense from being a “nonviolent offense” and excludes those

convicted of it from consideration of a sentence reduction – conflicts with the

plain language of § 924(c)(3), and thus, also conflicts with the plain language of §

3621(e)(2)(B). He further maintains the BOP’s categorical treatment of § 922(g)

as a “crime of violence” is inconsistent with judicial treatment of that offense, and

more particularly, is inconsistent with the law of this Circuit. See United States v.

Flennory, 145 F.3d 1264, 1268 (11th Cir. 1998) (stating that possession of a

firearm by a felon is not a “crime of violence” as defined in § 924(c)(3) for

purposes of the mandatory minimum sentences in § 924(c)(1)) (citing United

States v. Canon, 993 F.2d 1439, 1441 (9th Cir. 1993)); cf. United States v. Oliver,

20 F.3d 415, 418 (11th Cir. 1994) (holding that possession of a firearm by a felon




                                           6
is not a “violent felony” as defined in § 924(e) and cannot be used to enhance the

sentence of a defendant as an armed career criminal under U.S.S.G. § 4B1.4).

      We begin our discussion of these contentions with an explanation of why

our prior case law interpreting “crime of violence” under § 924(c)(3) is not

dispositive of the present issue. In United States v. Flennory, this Court stated in

passing that § 922(g) was not a “crime of violence” as defined in § 924(c)(3). See

Flennory, 145 F.3d at 1268. However, in that decision we were interpreting “crime

of violence” with respect to § 924(c)(1), which, among other things, “imposes a

mandatory five-year sentence for using or carrying a firearm ‘in relation to any

crime of violence or drug trafficking crime.’” Id. at 1267 (quoting 18 U.S.C. §

924(c)(1)) (emphasis omitted). Congress did not merely use the term “crime of

violence” in the statute, but also provided a definition for the term as used in that

statute. See 18 U.S.C. § 924(c)(3). Some interpretation of the defined term was

still required, though, and in interpreting § 924(c)(3) in Flennory, this Court was

engaging in the routine judicial task of interpreting statutes that apply to one of the

traditional judicial functions, sentencing in criminal cases. By contrast, §

3621(e)(2)(B) involves the traditional executive function of commuting a sentence

that is already being served, and the statute entrusts that function to the BOP, not to

the courts. Thus, under § 3621(e)(2)(B) the courts have a different, and more


                                           7
limited, role in regard to the interpretation and application of statutory terms than

they do under § 924(c)(1).

      The absence of a statutory definition of “nonviolent offense” in §

3621(e)(2)(B) indicates that Congress “intended the BOP to determine those

offenses that qualify as nonviolent offenses and those offenses to be excluded.”

Parsons, 149 F.3d at 737; see also H.R. Rep. No. 103-320, 103rd Cong., 1st Sess.

(1993) (“In effect, [§ 3621(e)(2)(B)] authorizes the [BOP] to shorten by up to one

year the prison term of a prisoner who has successfully completed a treatment

program, based on criteria to be established and uniformly applied by the

[BOP].”)(emphasis added). Even if a prisoner is deemed statutorily eligible for the

sentence reduction, the decision about whether to reduce his sentence remains

solely within the discretion of the BOP. See 18 U.S.C. § 3621(e)(2)(B) (providing

that the BOP “may” grant a sentence reduction to a prisoner who successfully

completes a substance abuse treatment program). And that decision is not subject

to judicial review. See 18 U.S.C. § 3625; see also Ward v. Booker, 202 F.3d 1249,

1254 n.5 (10th Cir. 2000); Martin v. Gerlinski, 133 F.3d 1076, 1079 (8th Cir.

1998) (stating that “it is apparent that § 3625 precludes judicial review of agency

adjudicative decisions but not of rulemaking decisions”). As the Fourth Circuit has

explained, such expansive discretion under § 3621(e)(2)(B) is necessary to permit


                                           8
the BOP to balance the dual objectives expressed in the statute: encouraging

prisoners to complete substance abuse treatment programs and preventing the early

release of potentially violent felons. See Pelissero, 170 F.3d at 447.

      In determining which prisoners are potentially violent and therefore

unsuitable for early release, the BOP looked to the definition of “crime of

violence” in § 924(c)(3) to guide its discretion, but elected not to tie its hands with

all of the interpretive case law that had arisen under that statute. The BOP was free

to do that. After all, it could have simply parroted the language of § 924(c)(3) in

Regulation 550.58 without specifically referring to the statute. The fact that the

BOP used a shorthand reference to its chosen definitional standard for “nonviolent

offense” does not mean it intended to bind itself to the past or future decisional law

construing § 924(c)(3). So, while judicial decisions concluding that § 922(g) is not

a “crime of violence” or “violent felony” under statutes other than § 3621(e)(2)(B)

may offer guidance to the BOP, they do not compel it to reach the same conclusion

when it is administering the sentence reduction incentive program provided by that

statute. In administrative law terms, Congress intended the “gap” of what

constitutes a “nonviolent offense” to be filled by the BOP, not by the courts.

Courts have a role, to be sure, but it is a limited one.




                                            9
      When a “statute is silent or ambiguous with respect to the specific issue,” as

§ 3621(e)(2)(B) is here, “the question for the court is whether the agency’s answer

is based on a permissible construction of the statute.” Chevron U.S.A., Inc. v.

Natural Resources Defense Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 2782

(1984). A permissible construction of a statute is a reasonable one, and an

agency’s interpretation of an unclear statute is reasonable so long as “it is not

arbitrary, capricious, or clearly contrary to law.” U.S. Mosaic Tile Co. v. National

Labor Relations Bd., 935 F.2d 1249, 1255 (11th Cir. 1991) (citing Chevron, 467

U.S. at 842-45, 104 S.Ct. at 2781-83)). The BOP’s specific answer to the question

of whether a § 922(g) crime is a “nonviolent offense” came in P.S. 5162.02(7), so

the issue for us is the validity of that program statement.

      We recognize that, as an internal BOP guideline, P.S. 5162.02(7) was not

subjected to the heightened scrutiny of administrative rulemaking, and thus, may

not be entitled to the “considerable”deference accorded under Chevron to agency

regulations promulgated under the ambit of the Administrative Procedure Act, 5

U.S.C. § 551, et seq. Nevertheless, the Supreme Court has instructed us that a

BOP program statement, “which is akin to an interpretive rule that do[es] not

require notice and comment, is still entitled to some deference ... [so long as] it is a




                                           10
permissible construction of the statute.” Reno v. Koray, 515 U.S. 50, 61, 115 S.Ct.

2021, 2027 (1995) (internal quotation marks and citations omitted).

        The Koray Court did not explain the difference between “some deference”

and “considerable deference,” and we need not hazard a complete explanation here.

We do think it obvious, however, that “some deference” means there are occasions

in which we should uphold the interpretation contained in a BOP program

statement, even though it is different from the one we would reach if we were

deciding the matter de novo. If that were not true, “some deference” would be the

same as “no deference,” and that would render the Supreme Court’s words in

Koray meaningless. Giving the BOP’s program statement implementing §

3621(e)(2)(B) deference is consistent with the overall statutory theme of granting

the BOP substantial discretion to carry out the program.7

        Granting “some deference” to the BOP, we think the ultimate inquiry is

whether its interpretation of “nonviolent offense” as that term is used in connection

with this statutory program is reasonable. See Parsons, 149 F.3d at 737

(“Congress vested the BOP with the discretion to adopt any reasonable definition


    7
      Cook suggests that the rule of lenity applies to § 3621(e)(2)(B) and requires resolving any
ambiguity in the meaning of “nonviolent offense” in favor of him. But § 3621(e)(2)(B) neither
criminalizes conduct nor imposes punishment, and thus, the rule of lenity is inapplicable. See
United States v. Lazo-Ortiz, 136 F.3d 1282, 1286 (11th Cir. 1998) (noting that “[t]he ‘rule of lenity’
requires that actual ambiguities in criminal statutes, including sentencing provisions, be resolved
in favor of criminal defendants”) (emphasis added).

                                                 11
of a ‘nonviolent offense’ as used in 18 U.S.C. § 3621(e)(2)(B)”) (emphasis in

original); see also U.S. Mosaic Tile Co., 935 F.2d at 1255 n.6 (noting that “the

deference standards set forth in [Chevron] are now applied to most agency

actions”). In more specific language, the issue in this case is “whether 28 C.F.R. §

550.58 (1995), as applied through P.S. 5162.02, represents a reasonable

implementation of [§ 3621(e)(2)(B)].” Pelissero, 170 F.3d at 446.8

       In United States v. Stinson, 943 F.2d 1268 (11th Cir. 1991), vacated and

remanded, 508 U.S. 36, 113 S.Ct. 1913 (1993), this Court concluded that § 922(g)

was inherently a “crime of violence” under a definition similar to that used by the




   8
     Unlike the BOP interpretation involved in Byrd v. Hasty, 142 F.3d 1395 (11th Cir. 1998), P.S.
5162.02(7) does not conflict with the plain language of either § 924(c)(3) or § 3621(e)(2)(B). In
Byrd, this Court addressed the validity of Section 9 of P.S. 5162.02, under which a prisoner
convicted for drug offenses under 21 U.S.C. § 841 or § 846 was deemed convicted of a “crime of
violence,” and consequently, ineligible for a sentence reduction, if his sentence had been enhanced
under U.S.S.G. § 2D1.1(b)(1) for possession of a firearm. See id. at 1397. We concluded that P.S.
5162.02(9) was not a permissible exercise of the BOP’s discretion. See id. at 1398. Noting that the
plain language of § 3621(e)(2)(B) excluded from consideration for a sentence reduction only
prisoners “convicted” of a violent offense, we found that P.S. 5162.02(9) conflicted with the plain
language of the statute in that it rendered ineligible prisoners who had been convicted of certain
nonviolent offenses, but who had received enhanced sentences for possession of a firearm. See id.


        Byrd therefore involved the first prong of Chevron – it was clear from the language of
§ 3621(e)(2)(B) that Congress intended the character of the offense of conviction, not that of the
factors used for sentence enhancement, to determine which prisoners should be considered for early
release. See id. In this case, however, Cook was convicted of violating § 922(g), an offense the
BOP has determined not to be a “nonviolent offense” under § 3621(e)(2)(B). Because the
congressional intent as to what constitutes a “nonviolent offense” is unclear, we move to the second
prong of Chevron and address the reasonableness of the BOP’s interpretation.

                                                12
BOP to define “nonviolent offense.”9 Significantly, the unanimous panel in
Stinson

relied on the reasoning of a district court opinion holding that § 922(g) was a
“crime

of violence” as defined in the Bail Reform Act – a definition substantively
identical

to that in § 924(c)(3)10 – and explained:

         The [district] court in Jones offered four independent justifications for its
         conclusion that the [§ 922(g)] offense of weapons possession by a felon
         “by its nature” involves a “substantial risk of physical force”: (1) felons are
         more likely to use firearms in an irresponsible manner; (2) felons are acutely
         aware that such activity is illegal, making the act of weapons possession a
         knowing disregard for legal obligations imposed upon them; (3) felons are

     9
      The defendant in Stinson had been sentenced as a career offender under the Sentencing
Guidelines based, in part, on the district court’s determination that the defendant’s instant offense
of conviction for possession of a firearm by a felon constituted a “crime of violence” under U.S.S.G.
§ 4B1.2. See Stinson, 943 F.2d at 1269-70. Section 4B1.2 provided:

         The term “crime of violence” means any offense under federal or state law punishable by
         imprisonment for a term exceeding one year that – ... is burglary of a dwelling, arson,
         or extortion, involves use of explosives, or otherwise involves conduct that presents a
         serious potential risk of injury to another.

U.S.S.G. § 4B1.2(1)(ii) (1989) (emphasis added). Application note 2(B) to § 4B1.2 provided further
that an offense was a “crime of violence” where “the conduct set forth in the count of which the
defendant was convicted involved use of explosives or, by its nature, presented a serious potential
risk of physical injury to another.” Id., comment. n.2 (1989) (emphasis added).

         In this case, the BOP defined “nonviolent offense” by referring to the § 924(c)(3) definition
of “crime of violence.” Section 924(c)(3) defines a “crime of violence” as a felony “that
“by its nature, involves a substantial risk that physical force against the person or property of another
may be used in the course of committing the offense.” 18 U.S.C. § 924(c)(3)(B) (emphasis added).
   10
       The Bail Reform Act defines “crime of violence” as “any other offense that is a felony and
that, by its nature, involves a substantial risk that physical force against the person or property of
another may be used in the course of committing the offense.” 18 U.S.C. § 1356(a)(4)(B).

                                                   13
          more likely to commit crimes, enhancing the likelihood the weapon will be
          used in a violent manner; and (4) illegal weapons possession is an ongoing
          offense that often is not ended voluntarily, but only through law enforcement
          intervention, thus “[t]he character of the crime cannot be measured solely as
          of the moment of discovery and arrest.”

Id. at 1271-72 (citing and quoting in part United States v. Jones, 651 F. Supp.

1309, 1310 (E.D. Mich. 1987)); see also Parsons, 149 F.3d at 738 (concluding that

“the substantial risk of danger and the inherently violent nature of firearms,

particularly firearms in the possession of a convicted felon” supports the

BOP’s refusal to consider sentence reductions for prisoners convicted under §

922(g)). Numerous district courts in addition to the Jones court likewise have

concluded that § 922(g) is categorically a “crime of violence” as defined in the Bail

Reform Act. See United States v. Campbell, 28 F. Supp.2d 805, 807-08 (W.D.

N.Y. 1998) (listing cases).11

          In sum, the BOP decided that § 922(g) should not be considered a

“nonviolent offense” under § 3621(e)(2)(B), because the BOP determined that

offense to be a “crime of violence” as defined in § 924(c)(3). Several district

     11
         Cook maintains that the commission of a § 922(g) offense is complete once the felon
possesses the firearm, and as a result, there is no inherent risk that a § 922(g) offense will result in
violence “in the course of committing the offense.” 18 U.S.C. § 924(c)(3). He thus contends the
BOP’s categorical inclusion of § 922(g) as a “crime of violence” conflicts with the plain language
of § 924(c)(3). However, as the district court in Jones explained, possession of a firearm by a felon
may reasonably be viewed as an “ongoing offense” that terminates only upon the intervening act of
law enforcement officials. See Stinson, 943 F.2d at 1272 (quoting Jones, 651 F. Supp. at 1310). For
that reason, the BOP interpretation of “crime of violence” to include § 922(g) does not conflict with
the plain language of § 924(c)(3).

                                                  14
courts and a panel of this Court have interpreted virtually identical definitions of

“crime of violence” as applying to § 922(g).12 While the opinions of those district

courts and that panel of this Court do not conclusively establish that the BOP’s

interpretation of “crime of violence,” and conversely “nonviolent offense,” is

ultimately correct, we think they do conclusively establish that the BOP’s

interpretation is reasonable. Nothing more is required. While there are other

plausible interpretations of § 924(c)(3), and conversely, of § 3621(e)(2)(B), “it




    12
      After the initial Stinson decision, the Sentencing Commission amended the commentary to
U.S.S.G. § 4B1.2 to state explicitly that § 922(g) was not a “crime of violence” for purposes of
sentencing as a career offender. See United States v. Stinson, 957 F.2d 813, 814 (11th Cir. 1992).
Stinson petitioned this Court for a rehearing based on that amended commentary, but the petition
was denied. See id. at 815. Concluding that the amended commentary was of “limited authority,”
this Court reaffirmed its “original interpretation of [§] 4B1.2: that possession of a firearm by a felon
inherently constitutes a ‘crime of violence.’” Id. The Supreme Court reversed, holding that the
commentary to the Sentencing Guidelines is authoritative and binding unless it “violate[s] the
Constitution or a federal statute ... [or] is plainly erroneous or inconsistent” with the Guidelines. See
Stinson v. United States, 508 U.S. 36, 45, 113 S.Ct. 1913, 1919 (1993) (citation and quotation marks
omitted). The Supreme Court remanded the case to this Court to determine whether the amended
commentary applied retroactively, see id. at 47-48, 113 S.Ct. at 1920, a question we answered in the
affirmative. See United States v. Stinson, 30 F.3d 121, 122 (11th Cir. 1994).

        In reversing and remanding our original Stinson decision, the Supreme Court concluded only
that we had failed to accord sufficient deference to the supervening Sentencing Guidelines
commentary, not that its initial interpretation that “crime of violence” included § 922(g) offenses
was erroneous. Indeed, the Supreme Court specifically stated that “the exclusion of the felon-in-
possession offense from the definition of ‘crime of violence’ may not be compelled by the [U.S.S.G.
§ 4B1.2] text.” Stinson, 508 U.S. at 47, 113 S.Ct. at 1920 (emphasis added). Thus, while the initial
decision of the Stinson panel was vacated and therefore has no precedential value, the fact remains
that three judges of this Court unanimously concluded that § 922(g) “inherently constitutes a ‘crime
of violence’” under a definition similar to the one interpreted by the BOP in this case. Stinson, 957
F.2d at 815.

                                                  15
would be too much to say that the statute ‘cannot bear the interpretation adopted

by’ the [BOP].” Koray, 515 U.S. at 62, 115 S.Ct. at 2027 (citation omitted).

      For these reasons, we agree with the three other circuits which have

concluded that the 1995 versions of Regulation 550.58 and P.S. 5162.02(7)

constitute a reasonable implementation of § 3621(e)(2)(B). See Pelissero, 170 F.3d

at 447-48 (4th Cir.) (upholding Regulation 550.58 and P.S. 5162.02(7) as a

reasonable implementation of the reduction in sentence provision of §

3621(e)(2)(B)); Parsons, 149 F.3d at 736-38 (7th Cir.) (same); Venegas v.

Henman, 126 F.3d 760, 763-65 (5th Cir. 1997) (same); but see Davis v. Crabtree,

109 F.3d 566, 568-70 (9th Cir. 1997) (concluding that Regulation 550.58 and P.S.

5162.02(7) reached an impermissible interpretation of “nonviolent offense”); Orr

v. Hawk, 156 F.3d 651, 654-56 (6th Cir. 1998) (same conclusion, but as to the

amended Regulation 550.58). The BOP did not exceed its statutory authority in

refusing to consider Cook for a § 3621(e)(2)(B) sentence reduction based on the

fact that he was serving a sentence for violating § 922(g).

      B. Constitutional Claims

      Cook also contends that the BOP’s refusal to consider him for a §

3621(e)(2)(B) reduction in sentence violates his rights to due process and equal




                                         16
protection under the Fifth Amendment of the United States Constitution. He is

wrong about that, too.

      In order to establish a violation of the Due Process Clause, a petitioner must

have been deprived of a liberty or property interest protected under the Fifth

Amendment. See American Mfrs. Ins. Co. v. Sullivan, __ U.S. __, __, 119 S.Ct.

977, 989 (1999). A prisoner has “no constitutional or inherent right” in being

released before the completion of a valid sentence. Greenholtz v. Inmates of Neb.

Penal & Correctional Complex, 442 U.S. 1, 7, 99 S.Ct. 2100, 2103-04 (1979).

More particularly, if the relevant statute “places no substantive limitations on

official discretion” in granting an early release from a valid sentence, no

constitutionally protected liberty interest is implicated. Olim v. Wakinekona, 461

U.S. 238, 249, 103 S.Ct. 1741, 1747 (1983); see also Conlogue v. Shinbaum. 949

F.2d 378, 380 (11th Cir. 1991) (concluding no liberty interest arose from

possibility of discretionary grant of incentive good time). Here, § 3621(e)(2)(B)

provides only that the BOP “may” grant a reduction in sentence to a prisoner

“convicted of a nonviolent offense.” 18 U.S.C. § 3621(e)(2)(B). Because the §

3621(e)(2)(B) sentence reduction is left to the unfettered discretion of the BOP, the

statute does not create a constitutionally protected liberty interest. See Olim, 461

U.S. at 249, 103 S.Ct. at 1747; Venegas, 126 F.3d at 765 (“The loss of the mere


                                          17
opportunity to be considered for discretionary early release [under §

3621(e)(2)(B)] is too speculative to constitute a deprivation of a constitutionally

protected liberty interest.”). It follows that the BOP’s refusal to consider Cook for

a reduction in sentence did not violate the Due Process Clause.

      Neither did the BOP violate the Equal Protection Clause by excluding

prisoners convicted under § 922(g) from consideration for a sentence reduction.

Because the BOP’s exclusion of § 922(g) offenders from consideration for a

discretionary reduction in sentence does not impinge upon a fundamental right, see

Olim, 461 U.S. at 249, 103 S.Ct. at 1747, nor isolate a suspect class, see Wottlin v.

Fleming, 136 F.3d 1032, 1036 (5th Cir. 1998) (explaining that classifying “inmates

based on the type of criminal offenses for which they have been convicted does not

implicate a suspect class”), it is subject to a rational basis review, see Thornton v.

Hunt, 852 F.2d 526, 527 (11th Cir. 1988).

      Under a rational basis review, the BOP’s interpretation of “nonviolent

offense,” embodied in Regulation 550.58 and P.S. 5162.02(7), would violate the

Equal Protection Clause only if it is not rationally related to any legitimate

governmental objective. See Heller v. Doe by Doe, 509 U.S. 312, 319-20, 113

S.Ct. 2637, 2642 (1993). Because the BOP has reasonably determined that

possession of a firearm by a felon constitutes a “crime of violence,” its refusal to


                                          18
consider prisoners convicted under § 922(g) rationally furthers the legitimate

governmental objective of preventing the early release of potentially violent

criminals. See Conlogue, 949 F.2d at 380 (“Denying [incentive good time] to

prisoners based on their criminal record is rationally related to the state's interest in

preventing the early release of serious offenders.”); see also Wottlin, 136 F.3d at

1037 (“By promulgating a reasonable categorical rule, the [BOP] ensures

predictability and consistency in administration of the one-year sentence reduction

program.”) (quoting Jacks v. Crabtree, 114 F.3d 983, 986 (9th Cir. 1997)).

Therefore, the BOP’s refusal to reduce Cook’s sentence did not violate the Equal

Protection Clause. Cf. Wottlin, 136 F.3d at 1034-37 (holding that Regulation

550.58 did not violate Due Process or Equal Protection Clauses by excluding from

consideration for a sentence reduction prisoners whose current offense of

conviction may be nonviolent, but who had “a prior federal and/or state conviction

for homicide, forcible rape, robbery, or aggravated assault”).

                                 III. CONCLUSION

      We hold that the 1995 version of Regulation 550.58, as applied through P.S.

Statement 5162.02(7), which excluded from consideration for a § 3621(e)(2)(B)

sentence reduction a prisoner serving a sentence for being a felon in possession of

a firearm, in violation of § 922(g), constitutes a reasonable implementation of 18


                                           19
U.S.C. § 3621(e)(2)(B). Furthermore, the BOP’s refusal to consider reducing

Cook’s sentence did not violate either the Due Process or Equal Protection Clause.

The district court’s denial of Cook’s habeas petition is affirmed.

      AFFIRMED.




                                         20